

116 S1635 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Odessa, Texas, as the “Wilson and Young Medal of Honor VA Clinic”.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1635IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Cruz (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Odessa,
 Texas, as the Wilson and Young Medal of Honor VA Clinic.1.Designation of Wilson and Young Medal of Honor VA Clinic(a)FindingCongress finds that Private First Class Alfred Mac Wilson of the Marine Corps and Staff Sergeant Marvin Rex Young of the Army were both posthumously awarded the Medal of Honor for their heroic actions in the Vietnam War.(b)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs in Odessa, Texas, shall after the date of the enactment of this Act be known and designated as the Wilson and Young Medal of Honor VA Clinic.(c)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (b) shall be considered to be a reference to the Wilson and Young Medal of Honor VA Clinic.